                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA

------------------------------------------------------------------------x
 Rosalind Richmond,

                            Plaintiff,                                      Civil Action No: 5:21-cv-68

                                                                            DEMAND FOR JURY TRIAL



          -against-

 Medicredit, Inc.,

                            Defendant.
------------------------------------------------------------------------x

        Plaintiff Rosalind Richmond (hereinafter referred to as “Plaintiff”), by and through her

attorneys, brings this Complaint against Defendant Medicredit, Inc. (hereinafter referred to as

“Defendant”), respectfully sets forth, complains, and alleges, upon information and belief, the

following:

                         INTRODUCTION/PRELIMINARY STATEMENT

        1.       Congress enacted the Fair Debt Collection Practices Act (“the FDCPA”) in 1977 in

response to the "abundant evidence of the use of abusive, deceptive, and unfair debt collection

practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was concerned that

"abusive debt collection practices contribute to the number of personal bankruptcies, to marital

instability, to the loss of jobs, and to invasions of individual privacy." Id. Congress concluded that

"existing laws…[we]re inadequate to protect consumers," and that "the effective collection of

debts" does not require "misrepresentation or other abusive debt collection practices." 15 U.S.C.

§§ 1692(b) & (c).




                                                         1
        Case 5:21-cv-00068-KDB-DSC Document 1 Filed 04/28/21 Page 1 of 8
       2.      Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to "insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

determining that the existing consumer protection laws were inadequate. Id. § l692(b), Congress

gave consumers a private cause of action against debt collectors who fail to comply with the Act.

Id. § 1692k.

                                 JURISDICTION AND VENUE

       3.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331, as well as

15 U.S.C. § 1692 et seq. The Court also has pendent jurisdiction over any State law claims in this

action pursuant to 28 U.S.C. § 1367(a).

       4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), as this

is where the Plaintiff lives as well as where a substantial part of the events or omissions giving rise

to the claim occurred.

       5.      Plaintiff brings this action for damages arising from the Defendant's violations of

15 U.S.C. § 1692 et seq., commonly known as the Fair Debt Collections Practices Act (“FDCPA”).

       6.      Plaintiff is seeking damages and declaratory relief.

                                             PARTIES
       7.      Plaintiff is a resident of the State of North Carolina, County of Iredell.

       8.      Defendant is a "debt collector" as the phrase is defined in 15 U.S.C. § 1692(a)(6)

and used in the FDCPA.

       9.      Upon information and belief, Defendant uses the mail, telephone, and facsimile and

regularly engages in business, the principal purpose of which is to attempt to collect debts alleged

to be due another.



                                                  2
       Case 5:21-cv-00068-KDB-DSC Document 1 Filed 04/28/21 Page 2 of 8
                                           STANDING

          10.   A debtor had standing to bring suit against a debt collector under the FDCPA based

on the collector's failure to report the debt as disputed, a specific procedural violation of 15

U.S.C.S. § 1692e(8), and more generally a violation of 15 U.S.C.S. § 1692e (prohibiting broadly

any false, deceptive, or misleading representation in the collection of a debt); (Brown v. R&B

Corp. of Va., 267 F. Supp. 3d 691, 694).

          11.   The FDCPA's procedural requirement that debt collectors accurately report

disputed debts as disputed was intended to protect the debtor's substantive right in being free from

abusive debt collection practices; Id.

          12.   Plaintiff consumer disputed the debt and Defendant collector failed to accurately

report the dispute, a violation of a procedural right that had a risk of real harm and thereby a

concrete injury for purposes of standing. Id.



                                  FACTUAL ALLEGATIONS

          13.   Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

though fully stated herein with the same force and effect as if the same were set forth at length

herein.

          14.   Upon information and belief, some time prior to September 15, 2020, Defendant

began collection activities for alleged consumer debts against Plaintiff. The subject debt was

allegedly incurred by Plaintiff solely for personal, household or family purposes and is therefore a

consumer-related “debt” as that term is defined by 15 U.S.C. § 1692a(5).

          15.   Specifically, the debts (four in total) were allegedly incurred for medical services

provided to the Plaintiff.




                                                 3
          Case 5:21-cv-00068-KDB-DSC Document 1 Filed 04/28/21 Page 3 of 8
        16.    The reporting of a debt to a credit reporting agency by a debt collector is a

communication covered by the FDCPA, as is the failure to communicate information.

        17.     Plaintiff disputed the alleged debts through the CFPB on or around September 15,

2020.

        18.    Upon information and belief, the CFPB communicated these disputes to the

Defendant and required that the Defendant provide a response.

        19.    Defendant responded to the Plaintiff with information attempting to validate these

alleged debts. However, the information the Defendant provided to the Plaintiff was not in relation

to these alleged debts, rather it was information regarding the regarding the wrong person, and

even worse, included a strangers medical patient consent form.

        20.    The Plaintiff graciously brought this to the attention of the CFPB and the

Defendant, to which the Defendant acknowledged its error in a communication to the Plaintiff and

apologized for the providing the wrong documentation.

        21.    To date though, Defendant has failed to validate the debts they allege belong to the

Plaintiff.

        22.    Furthermore, Defendant has not corrected the Plaintiff’s credit report, nor does it

reflect that the Plaintiff disputed these alleged debt that are still being reported by the Defendant.

        23.    Defendant violated the FDCPA in that it did not report that Plaintiff had disputed

the Alleged Debt. As explained in Wilhelm v. Credico, Inc., 519 F.3d 416 (8th Cir.2008) - “The

relevance of the portion of § 1692e(8) on which [plaintiff] relies—‘including the failure to

communicate that a disputed debt is disputed’—is rooted in the basic fraud law principle that, if a

debt collector elects to communicate “credit information” about a consumer, Defendant violated

the FDCPA in that it omitted a piece of information that is always material, namely, that the




                                                  4
        Case 5:21-cv-00068-KDB-DSC Document 1 Filed 04/28/21 Page 4 of 8
consumer has disputed the Alleged Debt. (See also O'Fay v. Sessoms & Rogers, P.A., holding that

once a debt collector elects to communicate credit information about a consumer, “it must not omit

. . . that the consumer has disputed a particular debt,” 2010 U.S. Dist. LEXIS 104307, *23.)

       24.       This interpretation is confirmed by the relevant part of the Federal Trade

Commission's December 1988 Staff Commentary on the [FDCPA]:

       Disputed debt: If a debt collector knows that a debt is disputed by the consumer ... and

       reports      it   to   a    credit   bureau, he     must     report    it   as    disputed.

       Post-report dispute: When a debt collector learns of a dispute after reporting the debt to a

       credit bureau, the dispute need not also be reported. Id. at 418 (emphasis in original)

       (citing FTC Staff Commentary, 53 Fed.Reg. 50097–02, 50106 (Dec. 13, 1988))

       25.       Many district courts have followed Wilhelm, holding that a debt collector who

knows that a debt is disputed by the Consumer and reports it to a credit bureau must report it as

disputed. See, e.g., Jacques v. Solomon & Solomon P. C., 2012 U.S. Dist. LEXIS 118092, ** 11

(D.Del.2012) (holding that the duty to report a debt under [Section 1692e(8) ] arises if one elects

to report credit information); Edeh v. Aargon Collection Agency, LLC, 2011 U.S. Dist. LEXIS

79160, *10-11 (D.Minn.2011) ( “[I]f a debt collector knows or should know that a given debt is

disputed, the debt collector must disclose the debt's disputed status to persons inquiring about a

consumer's credit history”); Benson v. Med–Rev Recoveries, Inc. (In re Benson), 445 B.R. 445,

449–50 (Bankr.E.D.Pa.2010); Kinel v. Sherman Acquisition II LP, 2006 U.S. Dist. LEXIS 97073,

*57 (S.D.N.Y.2006) (“holding that a cause of action under Section 1692e(8) is stated where

defendant is alleged to have communicated inaccurate information to a third party about a disputed

debt); Black v. Asset Acceptance, LLC, 2005 U.S. Dist. LEXIS 43264, *13 (N.D.Ga.2005) (noting

that if a debt collector reports a consumer debt to a credit bureau under Section 1692e(8), and the




                                                5
       Case 5:21-cv-00068-KDB-DSC Document 1 Filed 04/28/21 Page 5 of 8
debt collector knows that the debt is disputed by the consumer, then the debt collector must also

report that debt as disputed).

          26.   Here, Defendant reported the alleged debt on the Plaintiff’s credit report, after

Defendant knew about the Plaintiff’s disputes and its own failure to validate the debt, yet failed to

include that the debt was disputed to the credit reporting agencies.

          27.   When Defendant re-reported the credit account after it received Plaintiff's dispute

letter, Defendant failed to list the accounts as ''disputed by consumer'' despite being required to do

so under U.S.C. § 1692e(8).

          28.   As a result of the failure to remove the debts, or mark same as disputed, Plaintiff’s

credit score suffered and was significantly lowered, which has resulted in Plaintiff’s inability to

obtain credit, and/or credit with less favorable interest rates and may have the result of hindering

future employment opportunities.

          29.   As a result of Defendant's deceptive, misleading and unfair debt collection

practices, Plaintiff has been damaged.



                                  FIRST CAUSE OF ACTION
                                   (Violations of the FDCPA)

          30.   Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully state herein with the same force and effect as if the same were set forth at length

herein.

          31.   When Defendant re-reported the collection accounts after it received Plaintiff's

dispute, Defendant failed to list the account as ''disputed by consumer'' despite being required to

do so by the FDCPA.




                                                  6
          Case 5:21-cv-00068-KDB-DSC Document 1 Filed 04/28/21 Page 6 of 8
        32.     Furthermore, Defendant continues to report these accounts on the Plaintiff’s credit

report dispute its own failure and inability to properly verify through the CFPB that these

collection accounts actually are the Plaintiff’s personal liabilities.

        33.     Defendant's failures constitute violations of various provisions of the FDCPA,

including but not limited to 15 U.S.C. §§ 1692e(2), 1692e(5), 1692e(8), 1692e(10) and 1692f.

        34.     As a result of the Defendant's violations of the FDCPA, Plaintiff has been

damaged and is entitled to damages in accordance with the FDCPA.



                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff Rosalind C. Richmond demands judgment against Defendant

Medicredit, Inc. as follows:

        a)      For actual damages provided and pursuant to 15 U.S.C. § 1692k(a)(1);

        b)      For statutory damages provided and pursuant to 15 U.S.C. § 1692k(a)(2)(A);

        c)      For attorney fees and costs provided and pursuant to 15 U.S.C. § 1692k(a)(3);

        d)      For declaratory relief stating that Defendant violated the FDCPA pursuant to 28

                U.S.C. §2201; and

        e)      For any such other and further relief, as well as further costs, expenses and

                disbursements of this action as this Court may deem just and proper.

Dated: April 23, 2021
                                                Respectfully Submitted,

                                                        /s/ Randolph Emory
                                                        C. Randolph Emory
                                                        The Emory Law Firm, P.C.
                                                        11020 David Taylor Drive, Ste 102
                                                        Charlotte, NC 28262




                                                   7
       Case 5:21-cv-00068-KDB-DSC Document 1 Filed 04/28/21 Page 7 of 8
                                   /s/ Yaakov Saks
                                   Stein Saks, PLLC
                                   By: Yaakov Saks
                                   285 Passaic Street
                                   Hackensack, NJ 07601
                                   Phone: (201) 282-6500 ext. 101
                                   Fax: (201)-282-6501
                                   ysaks@steinsakslegal.com
                                   PRO HAC VICE PENDING

                                   Attorneys for Plaintiff




                               8
Case 5:21-cv-00068-KDB-DSC Document 1 Filed 04/28/21 Page 8 of 8
